Title: Motion on Instructions to George Washington, [1 January] 1781
From: Continental Congress
To: 



[1 January 1781]

That so much of the letter from Mr. Adams as relates to the probable operations of the enemy against the southern states be transmitted to the Commander in Chief; and that he be informed that it is the desire of Congress that he should immediately make such a distribution of the forces under his command, including those of our allies under the Count de Rochambeau as will most effectually counteract the views of the enemy and support the southern states.
